DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is broad and not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.													As to claim 5, the limitation “the second of at least one phosphor element” lacks 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0035885 A1 to Schrama (“Schrama”).										As to claim 1, Schrama discloses an illumination device (400) comprising: a cavity (between 420, 421) with side walls (on 420, 421) with reflection and transmission properties; at least one light source (401) emitting a first wavelength of light (411) into the cavity (between 420, 421); and at least one phosphor element (430) positioned within the cavity (between 420, 421) and emitting a second wavelength of light (410); wherein the first wavelength of light (411) is reflected off the side walls (on 420, 421) and the second wavelength of light (410) is transmitted through the side walls (on 420, 421) (See Fig. 4, ¶ 0021, ¶ 0022, ¶ 0023, ¶ 0024, ¶ 0025, ¶ 0026, ¶ 0027).		As to claim 2, Schrama further discloses wherein the second wavelength of light (410) is produced by altering the first wavelength of light (411) (See Fig. 4, ¶ 0022).		As to claim 3, Schrama further discloses wherein the at least one light source (401) includes at least one LED (401) (See Fig. 4, ¶ 0021).						As to claim 10, Schrama further discloses wherein the side walls (on 420, 421) include a thin film coating (420, 421 coated on the side walls) (See Fig. 4, ¶ 0023, ¶ 0025).													As to claim 11, Schrama further discloses wherein the thin film coating (420, 421 coated on the side walls) includes a longwave pass coating in the visible spectrum (See ¶ 0023) (Notes: 600 nm is in the yellow wavelength range and 700 nm is in the red wavelength range).
Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0101258 A1 to Wang et al. (“Wang”).												As to claim 1, Wang discloses an illumination device comprising: a cavity (112) with side walls (110, 120) with reflection and transmission properties; at least one light source (150) emitting a first wavelength of light (laser) into the cavity (112); and at least one phosphor element (130, 140) positioned within the cavity (112) and emitting a second wavelength of light (white, infrared); wherein the first wavelength of light (laser) is reflected off the side walls (110, 120) and the second wavelength of light (white, infrared) is transmitted through the side walls (110, 120) (See Fig. 3, Fig. 4, Fig. 7, Fig. 9, Fig. 10, ¶ 0030, ¶ 0031, ¶ 0032, ¶ 0033, ¶ 0034, ¶ 0035, ¶ 0036, ¶ 0037, ¶ 0040, ¶ 0042).													As to claim 2, Wang further discloses wherein the second wavelength of light (white, infrared) is produced by altering the first wavelength of light (laser) (See Fig. 3, Fig. 4, ¶ 0035, ¶ 0036).											As to claim 3, Wang further discloses wherein the at least one light source (150) includes at least one LED (150) (See Fig. 4, ¶ 0030).							As to claim 4, Wang further discloses wherein the side walls (110, 120) define an ellipse (See Fig. 3, Fig. 4, Fig. 7, Fig. 9, Fig. 10, ¶ 0031, ¶ 0032) (Notes: the presence of the two foci defines the ellipse comprising the side walls, where the two foci are occupied by the phosphor elements).								As to claim 5, Wang further discloses wherein a first (130) of the at least one phosphor element (130, 140) is positioned at a first focal point (121) of the ellipse, and the second (140) of at least one phosphor element (130, 140) is positioned at a second focal point (122) of the ellipse (See Fig. 3, Fig. 4, Fig. 7, Fig. 9, Fig. 10, ¶ 0033, ¶ 0034).		As to claim 6, Wang further discloses wherein the first (130) and second (140) phosphor elements include rods (130, 140) positioned vertically within the cavity (112) (See Fig. 3, Fig. 4, Fig. 7) (Notes: the distinct and separate rectangular phosphor elements meet the recited “rods” positioned above and vertically on a lower side wall).		As to claim 7, Wang further discloses wherein the rods (130, 140) include at least one phosphor coating (See ¶ 0033, ¶ 0034) (Notes: the quantum dot layer coats/integrates with the rods).										As to claim 8, Wang further discloses wherein the rods (130, 140) extend downward from the top of the cavity (112) (See Fig. 3, Fig. 4, Fig. 7).				As to claim 9, Wang further discloses wherein the first wavelength (laser) of light is directed to the first phosphor element (130) or the second phosphor element (140) As to claim 10, Wang further discloses wherein the side walls (110, 120) include a thin film coating (125) (See Fig. 7, ¶ 0042).		

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Park et al. (US 2016/0201880 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/DAVID CHEN/Primary Examiner, Art Unit 2815